Case: 19-10123      Document: 00515173026         Page: 1    Date Filed: 10/24/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 19-10123                               FILED
                                  Summary Calendar                      October 24, 2019
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RODOLFO PEREZ-JIMENEZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:18-CR-354-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges
PER CURIAM: *
       Rodolfo Perez-Jimenez appeals the sentence imposed following his guilty
plea for illegal reentry.       He argues that the 24-month, above-guidelines
sentence is procedurally and substantively unreasonable because the district
court failed to discuss or account for mitigating factors, including potential
grounds for a downward departure from the advisory guidelines range. We
affirm.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10123      Document: 00515173026   Page: 2   Date Filed: 10/24/2019


                                 No. 19-10123

      Because Perez-Jimenez did not object to the district court’s explanation
of his sentence, we review his procedural claim for plain error only. See, e.g.,
United States v. Lopez-Velasquez, 526 F.3d 804, 806 (5th Cir. 2008). The
district court confirmed that it had considered the guidelines range and
statutory sentencing factors, and it explained that it was imposing an above-
guidelines sentence based upon Perez-Jimenez’s criminal history, which
included a conviction for indecency with a child that the court found
particularly serious.    Although the district court did not directly address
arguments whereby Perez-Jimenez sought to minimize this history and urged
that time recently served in state custody weighed against further
imprisonment, the record indicates the court heard these arguments and chose
to give them little weight. The district court’s explanation for the sentence
allows for effective review, and was not error, plain or otherwise. We therefore
conclude that Perez-Jimenez has failed to show procedural error. See United
States v. Fraga, 704 F.3d 432, 439 (5th Cir. 2013).
      Perez-Jimenez has also failed to show substantive error, plain or
otherwise.   The record reflects that the district court made an informed,
individualized assessment in sentencing Perez-Jimenez, and the eight-month
upward variance imposed is well within the range of variances that we have
upheld in the past. See, e.g., Lopez-Velasquez, 526 F.3d at 805; United States
v. Herrera-Garduno, 519 F.3d 526, 531-32 (5th Cir. 2008). The possibility of
reasonable disagreement with how the district court balanced sentencing
factors does not establish that the sentence is unreasonable. See Gall v. United
States, 552 U.S. 38, 51 (2007). Accordingly, the district court’s judgment is
AFFIRMED.




                                       2